Title: To James Madison from Alexander J. Dallas, 16 July 1816
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir,
          16 July, 1816.
        
        I trouble you with a draft of the agreement with Mr. Hassler relative to the survey of the coast. The work is an important one, and must require both time and money to complete it. I am confident that Mr. Hassler is the only person equal in all respects to the undertaking, within the reach of the government.
        The circular to the banks is prepared for issuing, and the prospect of an accumulation of revenue in New York was so favorable that I had drafted a treasury notice assigning funds to pay all the treasury notes, which were payable in New York, during the year 1814 and the early months of 1815, on the first day of September next. The inclosed letter from Mr. Irving has, however, induced me to pause upon both measures. The crisis described by Mr. Irving will not immediately affect Philadelphia and Baltimore, where the banks continue to issue notes, most licentiously, for the accommodation of the merchants. The paper balloon will, nevertheless, explode unless some relief can be afforded to the sufferers in New York, and some reform be introduced at the banks of Philadelphia and Baltimore. I will reflect upon the powers of the treasury, and beg the favor of your views as to the best course to be pursued.
        The collector of Philadelphia has sent a report, which accompanies this letter, relative to the site for a custom-house. The apportionment of the

sum appropriated by Congress is left to the department under the direction of the President. As we can procure a custom-house at Boston for $29,000, the sum to be applied at Philadelphia may exceed the one-fifth of the appropriation. I think the purchases in the other commercial cities will also be within the amount of an equal distribution. I am, dear sir, most respectfully and faithfully, your obedient servant,
        
          A. J. Dallas
        
      